The final decree entered after hearing on the plaintiff’s amended bill of complaint declared that the plaintiff was an unsatisfied judgment creditor of William in the sum of $750,000, that William transferred to Tillye in fraud of creditors $163,442.83, of which $93,442.83 was in the hands of Harold, and ordered that Harold pay $93,442.83 with interest to the plaintiff. The judge made findings of fact. The evidence is reported. 1. Harold’s appeal on the merits fails. The findings of the judge, which we need not recount, are supported by the evidence, are not plainly wrong, and uphold the decree which, in turn, is within the scope of the amended pleadings. McMahon v. Monarch Life Ins. Co. 345 Mass. 261, 262. 2. There was no error in denying William’s motions to remove the degree pro confesso against him and to vacate the final decree. The original bill, filed November 2, 1965, was taken for confessed against William on December 28, 1965. A substitute bill adding Tillye as defendant was allowed May 22, 1967. William testified as a witness at the trial on October 24, 1968. On February 11, 1969, William moved to vacate the default decree on the ground that the original bill had been amended. The amendment merely named Tillye as one of those who, with Harold, as alleged in the original bill, had received fraudulent transfers from William. There was no material amendment affecting William. No greater relief was sought against him. There was no error in denying the motion to vacate the final decree.

Final decree affirmed.